Citation Nr: 1012411	
Decision Date: 04/02/10    Archive Date: 04/14/10

DOCKET NO.  08-06 494	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona



THE ISSUES

1.  Entitlement to an initial compensable evaluation for 
basal cell carcinoma, skin cancer, for the period from 
November 15, 1992, to April 30, 2007.  

2.  Entitlement to an initial evaluation in excess of 10 
percent for basal cell carcinoma, skin cancer, on or after 
April 30, 2007.



WITNESS AT HEARING ON APPEAL

The appellant



ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Counsel

INTRODUCTION

The Veteran served on active duty from January 1956 to 
November 1957.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a February 2007 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Jackson, Mississippi.  That decision granted service 
connection for basal cell carcinoma, skin cancer, and 
assigned a noncompensable evaluation effective from November 
15, 1992.  The Veteran appealed that decision to BVA, and 
the case was referred to the Board for appellate review.

During the pendency of the appeal, a December 2009 rating 
decision increased the Veteran's evaluation for basal cell 
carcinoma, skin cancer, to 10 percent effective from April 
30, 2007.  Applicable law mandates that when a veteran seeks 
an increased evaluation, it will generally be presumed that 
the maximum benefit allowed by law and regulation is sought, 
and it follows that such a claim remains in controversy 
where less than the maximum benefit available is awarded. 
See AB v. Brown, 6 Vet. App. 35 (1993).

A hearing was held on December 3, 2009, in Phoenix, Arizona, 
before the undersigned, who was designated by the Chairman 
to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c), 
(e)(2) and who is rendering the determination in this case.  
A transcript of the hearing testimony is in the claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Reasons for Remand:  To obtain additional treatment records 
and to afford the Veteran a VA examination.

The law provides that VA shall make reasonable efforts to 
notify a claimant of the evidence necessary to substantiate 
a claim and requires VA to assist a claimant in obtaining 
that evidence. 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 
C.F.R. § 3.159 (2009).  Such assistance includes providing 
the claimant a medical examination or obtaining a medical 
opinion when such an examination or opinion is necessary to 
make a decision on a claim. 38 U.S.C.A. §§ 5103, 5103A (West 
2002); 38 C.F.R. § 3.159 (2009).

In this case, the Veteran testified at his December 2009 
hearing that he had only been treated by private physicians 
because he did not know that he could receive care from VA.  
Following the hearing, the RO provided the Veteran with 
information regarding VA medical care, and he indicated that 
he would be seeking treatment at a VA medical facility.  
Accordingly, it appears that there may be records 
outstanding that are pertinent to the present claim.  
Records generated by VA facilities that may have an impact 
on the adjudication of a claim are considered constructively 
in the possession of VA adjudicators during the 
consideration of a claim, regardless of whether those 
records are physically on file.  See Dunn v. West, 11 Vet. 
App. 462 (1998); Bell v. Derwinski, 2 Vet. App. 611 (1992).  
VA has a duty to seek these records.  38 C.F.R. § 3.159(c) 
(2009).

The Board also notes that the Veteran was last provided a VA 
skin examination in August 2009.  However, at his December 
2009 hearing, the Veteran indicated that his skin cancer was 
progressing and spreading.  Specifically, he noted that he 
had noticed lesions on his legs similar to those that he had 
on his chest, back, and face, which have been identified as 
skin cancer.  The Veteran is competent to describe his 
current symptoms, such as the appearance of new lesions. See 
Charles v. Principi, 16 Vet. App. 370, 274 (2002) (finding 
veteran competent to testify to symptomatology capable of 
lay observation); Layno v. Brown, 6 Vet. App. 465, 469 
(1994) (noting competent lay evidence requires facts 
perceived through the use of the five senses). See also 
Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  
However, he does not have the expertise to provide an 
assessment of the current severity and manifestations of the 
disability.   

VA's General Counsel has indicated that when a claimant 
asserts that the severity of a disability has increased 
since the most recent rating examination, an additional 
examination is appropriate. VAOPGCPREC 11-95 (April 7, 
1995); see also Snuffer v. Gober, 10 Vet. App. 400 (1997); 
Caffrey v. Brown, 6 Vet. App. 377 (1994).   Therefore, in 
the light of the possibility of additional treatment records 
and the Veteran's testimony regarding the spreading of his 
skin cancer, the Board finds that VA examination is 
necessary for the purpose of ascertaining the current 
severity and manifestations of the Veteran's service-
connected basal cell carcinoma, skin cancer

Accordingly, the case is REMANDED for the following action:


1.  The RO should request that the Veteran 
provide the names and addresses of any and 
all health care providers who have 
provided treatment for his service-
connected basal cell carcinoma, skin 
cancer.  After acquiring this information 
and obtaining any necessary authorization, 
the RO should obtain and associate these 
records with the claims file.  A specific 
request should be made for VA medical 
records dated from December 2009 to the 
present.  If any records are unavailable, 
a notation to that effect should be made 
in the claims file.

2.  Thereafter, the Veteran should be 
afforded a VA examination to ascertain the 
current extent and severity of his 
service-connected basal cell carcinoma 
(skin cancer).  Any and all studies, 
tests, and evaluations deemed necessary by 
the examiner should be performed.  The 
examiner is requested to review all 
pertinent records associated with the 
claims file, and to comment on the 
severity of the Veteran's service-
connected disability. 

The examiner should identify the location 
of all current skin cancer lesions as well 
as any residual scars and report all signs 
and symptoms necessary for rating the 
disability, including but not limited to, 
whether there are any characteristics of 
disfigurement, limitation of motion or 
function, instability, and pain.

A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.  
Since it is important "that each 
disability be viewed in relation to its 
history [,]" 38 C.F.R. § 4.1 (2009), 
copies of all pertinent records in the 
appellant's claims file, or in the 
alternative, the claims file, must be made 
available to the examiner for review.


When the development requested has been completed, the case 
should be reviewed by the RO on the basis of additional 
evidence.  If the benefit sought is not granted, the Veteran 
should be furnished a Supplemental Statement of the Case and 
be afforded a reasonable opportunity to respond before the 
record is returned to the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant has the right to submit 
additional evidence and/or argument on the matter or matters 
the Board has remanded to the regional office. Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  No action is required of 
the appellant until he is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
JESSICA J. WILLS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


